UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM FOR SUBMISSION OF ELECTRONIC EXHIBITS FOR ASSET-BACKED SECURITIES Commission File Number of issuing entity:333-207340-01 Central Index Key Number of Issuing entity:0001706060 UBS Commercial Mortgage Trust 2017-C1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor:333-207340 Central Index Key Number of depositor:0001532799 UBS Commercial Mortgage Securitization Corp. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable):0001685185 UBS AG, acting through its branch located at 1285 Avenue of the Americas, New York, New York (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable):0001592182 Rialto Mortgage Finance, LLC (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable):0001542256 Natixis Real Estate Capital LLC (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable):0000740906 Wells Fargo Bank, National Association (Exact name of Sponsor as specified in its charter) Central
